        Case 1:20-cv-01132-JDB Document 61-7 Filed 01/04/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 NAACP LEGAL DEFENSE &
 EDUCATIONAL FUND, INC.,

                      Plaintiff,
        v.                                         Civil Action No. 20-1132 (JDB)

 WILLIAM P. BARR, in his official capacity
 as Attorney General of the United States,

 UNITED STATES DEPARTMENT OF
 JUSTICE, an agency of the United States,

 PRESIDENTIAL COMMISSION ON LAW
 ENFORCEMENT AND THE
 ADMINISTRATION OF JUSTICE, an
 advisory committee established and utilized
 by Attorney General William Barr,

 PHIL KEITH, in his official capacity as
 Chair of the Presidential Commission on Law
 Enforcement and the Administration of
 Justice, and

 KATHARINE SULLIVAN, in her official
 capacity as Vice Chair of the Presidential
 Commission on Law Enforcement and the
 Administration of Justice,

                      Defendants.


                                    [PROPOSED] ORDER

       Considering the foregoing Motion to Compel Defendants to Publicly Disclose Documents

Required by The Federal Advisory Committee Act filed by Plaintiff, NAACP Legal Defense and

Educational Fund, Inc.;

       IT IS HEREBY ORDERED that the Motion to Compel Defendants to Publicly Disclose

Documents Required by The Federal Advisory Committee Act is GRANTED, and that within



                                               1
        Case 1:20-cv-01132-JDB Document 61-7 Filed 01/04/21 Page 2 of 2




thirty days of the date of this Order, Defendants shall publicly disclose documents in all eleven

categories of documents named by Plaintiff, withholding only those materials over which they

claim a legal privilege or exemption contemplated by 5 U.S.C. § 552(b). Defendants shall disclose

such documents and materials in any medium in which they are stored, including text messages.

       IT IS FURTHER ORDERED that Defendants shall prepare an index, as appropriate, to

accompany their disclosure and provide a detailed explanation of the basis for any documents

withheld.

SO ORDERED.

Dated: _____________.
                                                        JOHN D. BATES, U.S.D.J.




                                               2
